DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	The response of 06/10/2022 has been entered. Claims 20-35 are currently pending in this US patent application and were examined on their merits.

Terminal Disclaimer
The terminal disclaimer filed on 06/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10660920 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
	The rejection of the claims on the ground of nonstatutory double patenting as not being patentably distinct from the claims of U.S. Patent No. 10660920 is withdrawn in light of the terminal disclaimer filed 06/10/2022, which disclaimed the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10660920.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Weng and Yañez, cited on the IDS filed 06/18/2020. Weng is concerned with the treatment of chronic graft versus host disease in patients that were diagnosed an average of 35 weeks prior to receiving bone marrow MSC treatment. In contrast, Yañez teaches the treatment of graft versus host disease in mice with adipose-derived MSCs, but teaches that the adipose-derived MSCs were only effective as an early treatment and that a delayed treatment, such as that of Weng, was ineffective. As such, one of ordinary skill in the art would not have had a reasonable expectation of success in using the adipose-derived MSCs of Yañez in the delayed treatment method of Weng. Accordingly, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 20-35 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        06/17/2022